Citation Nr: 0806255	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-07 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1976 to November 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the RO 
which, in part, denied service connection for bilateral 
defective hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran contends, in essence, that he has a hearing loss 
at present which is related to acoustic trauma from jet 
engines while serving aboard an aircraft carrier during 
service.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Here, the evidentiary record includes an April 2005 
uninterpreted audiological examination report from a private 
hearing clinic.  The audiologist indicated that the veteran 
had a slight high frequency sensorineural hearing loss, 
bilaterally which was consistent with his reported history of 
noise exposure in service.  The examiner reported that 
puretone average for the four frequencies 1,000, 2,000, 
3,000, and 4,000 hertz was 16.25 dBHL in the right ear and 
26.25 dBHL in the left ear, and that speech discrimination 
scores were 96 percent, bilaterally.  Although the actual 
audiogram was associated with the doctor's letter, the 
audiologist did not provide specific numerical 
interpretations of the graft at relevant decibel levels.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As 
such, the Board is unable to determine whether the veteran 
has a hearing loss at present for VA purposes.  See 38 C.F.R. 
§ 3.385 (2007).

Part of VA's duty to assist under VCAA is to provide the 
veteran with an examination if, as in this case, there is 
competent evidence of a current disability, and the evidence 
indicates that the current disability may be related to an 
event in service.  38 C.F.R. § 3.159(c)(4) (2007).  

In this case, the veteran has not been afforded a VA 
examination to determine the nature and etiology of any 
claimed hearing loss although the RO has conceded that the 
veteran was exposed to noise while in service.  See January 
2006 statement of the case; August 2005 Rating Decision 
(service connection for tinnitus granted on basis of noise 
exposure during military service).  Therefore, one must be 
provided to him.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) [the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any hearing 
problems since his discharge from 
service.  Thereafter, the AMC should 
attempt to obtain all identified records 
and associate them with the claims file.  
All attempts to procure records should be 
documented in the file.  If any records 
identified by the veteran cannot obtain, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard.  

2.  The veteran should be afforded a VA 
audiological evaluation to determine the 
nature and etiology of any identified 
hearing loss.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
The audiologist should provide an opinion 
as to whether it is at least as likely as 
not that any existing hearing loss was 
caused by acoustic trauma in service.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the examiner is unable to render a 
determination as to the etiology, she/he 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.  

4.  After the requested development has 
been completed, the RO should 
readjudicate the claim based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

